                 3:20-cv-03064-SEM-TSH # 25   Page 1 of 3
                                                                                E-FILED
                                                     Thursday, 27 May, 2021 09:38:16 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

PATRICIA L. BEDNARCHIK,               )
                                      )
                Plaintiff,            )
                                      )
     v.                               )
                                      )       Case No. 20-cv-3064
COMMISSIONER OF SOCIAL                )
SECURITY,                             )
                                      )
                Defendant.            )

                               ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 23). Magistrate Judge Schanzle-Haskins recommends

that this Court: (1) grant the Commissioner’s motion for remand

(d/e 21); (2) reverse the decision of the Commissioner and remand

this matter pursuant to 42 U.S.C. § 405(g) sentence four for further

proceedings to reevaluate whether Plaintiff qualifies for a waiver of

her repayment obligations; and (3) direct that upon remand the

Administrative Law Judge shall conduct further proceedings

consistent with the Report and Recommendation.



                             Page 1 of 3
                 3:20-cv-03064-SEM-TSH # 25   Page 2 of 3




     Objections to the Report and Recommendation were due on or

before May 19, 2021. Neither party filed objections.

     The district court reviews de novo any part of a magistrate

judge’s report and recommendation to which a specific written

objection has been made. Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b)(1). If no objection or only partial objection is made, the

district judge reviews those unobjected portions for clear error.

Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999)

(also noting that a party who fails to object to the report and

recommendation waives appellate review of the factual and legal

questions).

     After reviewing the record, the Report and Recommendation,

the parties’ motions and memoranda, and the applicable law, the

Court finds no clear error in Magistrate Judge Schanzle-Haskins’s

Report and Recommendation.

     It is, therefore, ORDERED:

     (1)   The Report and Recommendation of United States

Magistrate Judge Schanzle-Haskins (d/e 23) is ACCEPTED and

ADOPTED.

     (2)   Defendant’s motion for remand (d/e 21) is GRANTED.


                             Page 2 of 3
                   3:20-cv-03064-SEM-TSH # 25   Page 3 of 3




     (3)   The decision of the Commissioner is REVERSED.

This matter is REMANDED pursuant to sentence four of 42

U.S.C. § 405(g).

     (4)   Upon remand, the Administrative Law Judge shall

conduct further proceedings consistent with the Report and

Recommendation (d/e 23) of Magistrate Judge Tom Schanzle-

Haskins.

     (5)   THIS CASE IS CLOSED.


ENTER: May 21, 2021


                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                               Page 3 of 3
